department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc it a tl-n-3407-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel large mid-size businesses attn joyce m marr from subject associate chief_counsel income_tax accounting branch cc it a applicability of sec_461 to timing of state franchise tax deductions on federal tax returns by an accrual_method taxpayer this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend tl-n-3407-00 state x amount a dollar_figure amount b dollar_figure year year year incorporation date date c date i date ii date iii date iv issue what are the proper years in which an accrual_method corporate taxpayer may deduct on its federal tax returns california franchise_taxes in the amounts of amount a and amount b based on income earned in year and year respectively conclusion taxpayer may deduct california franchise_taxes in the amount of amount a based on income earned in its year california year on date ii the following taxable_year taxpayer may deduct california franchise_taxes in the amount of amount b based on income earned in its year california year on date iv the following taxable_year facts taxpayer was incorporated in state x on incorporation date taxpayer commenced doing business in california on date c and is required to pay a franchise tax imposed under article section of the bank and corporation tax law taxpayer uses the accrual_method of accounting for tax purposes taxpayer declared a california franchise tax_liability of amount a on its first california return based on income earned in its first calendar_year running from date c through date i taxpayer deducted this amount on its year federal return similarly in year taxpayer reported a franchise tax_liability of amount b on its second california return based on income earned in the calendar_year of date ii through date iii and deducted this amount on its year federal return law and analysis tl-n-3407-00 sec_164 permits taxpayers to deduct state and local_taxes which are paid_or_accrued within the taxable_year in carrying_on_a_trade_or_business an accrual basis taxpayer may deduct an expense for the taxable_year in which all the events have occurred which determine the fact of the liability the amount thereof can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-1 economic_performance generally occurs for tax_liabilities as the tax is paid sec_1_461-4 sec_461 which relates to the accrual of taxes is an exception to the general timing rules for deductions by accrual basis taxpayers the section provides that in the case of an accrual basis taxpayer to the extent that the time for accruing taxes is earlier than it would be but for any_action of any_taxing_jurisdiction taken after date such taxes are to be treated as accruing at the time they would have accrued but for such action by such taxing jurisdiction the regulations broadly define any_action as including the enactment or reenactment of legislation the adoption of an ordinance the exercise of any taxing or administrative authority or the taking of any other step the result of which is an acceleration of the accrual event of any_tax sec_1_461-1 the action is to be disregarded not only by a taxpayer upon whom the tax is imposed at the time of the action but also any taxpayer upon whom the tax is imposed at any time subsequent to such action sec_1_461-1 the purpose of sec_461 is to deny an accrual basis taxpayer the right to deduct more than one year of state taxes in the same federal taxable_year s rep no 86th cong 2d sess every non-financial corporation organized in california and every foreign_corporation doing business in california is subject_to an annual franchise tax cal rev tax code a a corporation is taxed on the privilege of exercising its corporate franchise in the taxable_year and the tax is measured by a percentage of its net_income from the immediately preceding year or income year id see generally williamette industries v franchise tax board cal app 3d cal ct app franchise tax is not an income_tax upon net_income of taxable_year but a tax on the privilege of doing business measured on net_income of preceding year a corporation’s taxable_year is defined as the year in which the tax is payable and the income year is defined as the year upon the basis of which the net_income is computed cal rev tax code a a the california statutes contain special provisions for the accrual of franchise_taxes for the first and final years in which a corporation does business under the current statute if a corporation commences doing business on or after date it pays a minimum franchise tax which constitutes the entire tax for its first year cal rev tax code a the minimum_tax is paid upon incorporation cal tl-n-3407-00 rev tax code a the franchise tax for its second year is computed on the basis of the corporation’s net_income for its first year cal rev tax code c the tax for the corporation’s second year is paid during the first year and is based on the corporation’s estimate of its first year net_income cal rev tax code a the tax for subsequent years is measured by the net_income earned during the next preceding year id effective date in the year a corporation dissolves it must pay any remaining tax due on the net_income of its preceding year and a tax on its final year’s net_income minus the amount of minimum_tax paid in the first year cal rev tax code d revrul_79_410 addresses the accrual of california franchise_taxes for a commencing corporation with a full first year for federal tax purposes analyzing the current california statutes described above the ruling indicates that the franchise tax based on a corporation’s first year income accrues for federal tax purposes on the last day of that year applying the all_events_test the ruling explains that the corporation’s earning of net_income in the income year is the event which fixes the liability for the tax as well as the fact that the tax is due in that year in determining whether the current law represents an action accelerating the accrual of the franchise tax as provided in sec_461 we must examine the california franchise tax statutes effective prior to date for a commencing corporation with a full first year the statute provided as follows if a taxpayer commences to do business in this state during its first taxable_year its tax for that year shall be adjusted upon the basis of the net_income received during that taxable_year at the rate applicable to that year a credit being allowed for the prepayment of the minimum_tax the return for the first taxable_year which shall be filed within months and days after the close of that year shall also be the basis for the tax of said taxpayer for its second taxable_year if its first taxable_year is a period of months cal rev tax code a under this provision a commencing corporation was required to pay a minimum_tax upon incorporating cal rev tax code a the franchise tax for its first year assuming the first year was a full year was based upon its net_income for that year id the california return for the first taxable_year was due on the 15th day of the second month after the close of that year cal rev tax code a the tax shown on the first year’s return also served as the basis for the second year’s tax cal rev tax code a thus the franchise tax for a corporation’s first and second years was based on the net_income earned in its first year to start the cycle of paying the tax based on the income of the next tl-n-3407-00 preceding year under this payment scheme the third year’s tax would be based on the net_income earned in the second year and the tax for a corporation’s subsequent years would be based on the income of the next preceding year prior to date a dissolving corporation was not required to pay a franchise tax based on the net_income earned in its final year cal rev tax code a rather the corporation paid a prorated amount based on the preceding year’s net_income and the number of months it was in existence in the dissolving year id also addressing the pre-1961 statutes for commencing corporations with a full first year revrul_79_410 concluded that the california franchise tax for a commencing corporation accrued on the first day of the taxable_year following the income year rather than on the last day of the income year since the event fixing the tax_liability was a corporation’s exercise of its corporate franchise in the taxable_year and not the earning of income during the preceding income year in reaching this conclusion the revenue_ruling relied on the case of 9_tc_128 aff’d 167_f2d_1000 9th cir cert_denied 335_us_826 examining pre-1961 law the tax_court reasoned that since a corporation’s withdrawal or dissolution relieved it from taxation for that portion of the taxable_year during which its corporate franchise was not exercised the franchise tax must be for the privilege of doing business in taxable_year because the net_income earned in the corporation’s final year was never taxed id pincite the court reached this conclusion despite the fact that the relevant statute provided that the tax accrued and a lien attached on last day of the income year id pincite thus the amendments to the california franchise tax statutes effective after and which required corporations to pay their franchise tax by the last day of the income year and dissolving corporations to pay a franchise tax in their final year of operation based on the net_income earned in the dissolving year accelerated the date for the accrual of california franchise_taxes from the first day of the taxable_year under pre-1961 law to the final day of the income year see also 72_tc_1051 although involving non-commencing corporations the tax_court held in epoch that since the amendments to california franchise tax statutes imposed a franchise tax in a corporation’s final year of operation liability for the tax based on the prior year’s net_income no longer depended upon the corporation operating during the following taxable_year id pincite the event which fixed liability for the franchise tax was the earning of net_income in the income year id since this amendment constituted a state action which accelerated the accrual date sec_461 applied to prevent the accrual of california franchise_taxes on the last day of the income year and to defer the deduction to the subsequent taxable_year id pincite accord hitachi sales corporation v commissioner tcmemo_1992_504 tl-n-3407-00 pursuant to the tax_court precedent cited above as well as revrul_79_410 taxpayer should not be allowed to deduct its california franchise_taxes on its federal returns until the taxable years following the income years of year and year you question whether the tax court’s analysis in 107_tc_282 aff’d on other gds 161_f3d_1231 9th cir is applicable to the facts of the present case unlike the taxpayer in the present case schwab involved the timing of the accrual of california franchise_taxes of a commencing corporation with a short first year the tax_court held that schwab could deduct california franchise_taxes based on income from its second california year on its federal return for its second federal taxable_year schwab 107_tc_282 the tax_court determined that sec_461 was not applicable since there was no action taken by the taxing jurisdiction after date which accelerated the date for the accrual of franchise_taxes id pincite schwab commenced doing business in california on date and at that time it was required to pay the minimum franchise tax required by cal rev tax code a this amount constituted its entire franchise tax for under cal rev tax code a schwab’s first california year was a short_year running from date to date on its first california return schwab reported a franchise tax of dollar_figure id pincite although on a calendar_year period for state tax purposes schwab was on a fiscal_year period for federal tax purposes in id schwab deducted the minimum_tax it paid in and the franchise tax of dollar_figure which it owed for the income year ending date on the federal return it filed for its first federal fiscal_year running from date to date id pincite for its second california income year running from date to date schwab reported a franchise tax of dollar_figure on its second california return and paid said amount in id pincite schwab switched to a calendar_year for its second federal year which ran from date to date id pincite although schwab deducted this amount on its federal return for pursuant to revrul_79_410 it subsequently argued that it incorrectly relied on this ruling and should be entitled to deduct this amount on its federal return id pincite in taking this position schwab relied upon the california the parties agreed that schwab properly deducted its franchise tax for the first california year in its first federal tax_year ending date the parties only agreed on this point because schwab’s first federal year was a fiscal_year schwab contended that the dollar_figure in franchise tax accrued for federal tax purposes on date while respondent argued that it accrued on date id pincite tl-n-3407-00 statutory provisions applicable before date to commencing corporations with a short first year id pincite section a of the california revenue and taxation code in effect prior to date provided as follows in every case in which the first taxable_year of a taxpayer constitutes a period of less than months or in which a taxpayer does business for a period of less than months during its first taxable_year said taxpayer shall pay as a prepayment of the tax for its second taxable_year a tax based on the income for the first taxable_year computed under the law and at the rate applicable to the second taxable_year the same to be due and payable at the same times and in the same manner as if that amount were the entire amount of its tax for that year and upon the filing of its tax_return within months and days after the close of the second taxable_year it shall pay a tax for said year at the rate applicable to that year based upon its net_income received during that year allowing a credit for the prepayment but in no event except as provided in section shall the tax for the second taxable_year be less than the amount of the prepayment for that year and said return for its second taxable_year shall also be the basis for the tax of said taxpayer for its third taxable_year if the second taxable_year constitutes a period of months under this provision a short_year commencing corporation prepaid its franchise tax for the second year based on the income earned in the first taxable_year computed at the second year tax_rate there was no separate tax_liability for the first short_year based on the income earned during that year the corporation was responsible for paying a minimum_tax upon incorporation pursuant to california revenue and taxation code the income for the first short_year was used solely to compute the amount of prepayment for the second year franchise tax once the taxpayer earned_income during its second year it paid a franchise tax based on its net_income for the second year with its return after the close of that year the taxpayer received a credit for the prepayment of its second year tax the tax for the corporation’s third year was based on the tax for its second taxable_year assuming the second taxable_year was a full year thus the franchise tax for a corporation’s second and third taxable years was measured by its second year income this placed the corporation on a prepayment schedule so that the franchise tax for the third year was based on the income earned in the second year and the income from the next preceding year would have been used as a basis for the franchise tax for the following taxable_year schwab contended that the pre-1961 provision fixed its liability for the california franchise tax based on the income from its second california year on the last day of its second california year date schwab t c pincite schwab believed that the franchise tax_liability based on income from its first and second tl-n-3407-00 years accrued on the last day of those respective years under the pre-1961 and current statutes id schwab argued that its first california year from date to date served as its first income year and first taxable_year and that its franchise tax_liability would be fixed at the close of that year schwab t c pincite schwab similarly maintained that its second california year served as both its second income and taxable_year id pincite because the franchise tax based on income earned in its second year accrued on the last day of the second year under both the pre-1961 and current statutes schwab reasoned that the accrual date did not change and therefore sec_461 did not apply id respondent maintained that under the pre-1961 california statute schwab’s dollar_figure tax_liability accrued on date the first day of the taxable_year following the income measurement year citing central investment id pincite respondent’s brief pincite schwab no under cal rev tax code the current statute respondent asserted that the franchise tax based on its second year income accrued on date the last day of the income year since the event fixing liability for the california franchise tax was the earning of net_income in the income year respondent’s brief pincite citing epoch and hitachi respondent concluded that sec_461 applied since current law accelerated the accrual date to the last day of the income year and therefore schwab could not deduct the dollar_figure in franchise_taxes until the first day of the taxable_year respondent’s brief pincite respondent also argued that schwab’s decision to change the accrual date of its franchise tax_liability from date to date was a change_of_accounting_method for which it did not obtain the commissioner’s consent schwab t c pincite the court acknowledged that in general the california franchise tax accrued on the first day of the taxable_year under the pre-1961 statute since the tax was imposed for doing business during the taxable_year citing central investment and that the current statute changed the accrual date for franchise_taxes from the first day of the taxable_year to the last day of the income year since the tax was based on the earning of net_income in the income year citing epoch id pincite the court noted that these authorities did not address the special rules contained in cal rev tax code a the pre-1961 statute for a corporation with an initial short_year id pincite the court concluded that pursuant to this section schwab could accrue its franchise_taxes based on income earned in its second california year running from date to date on the last day of id pincite in reaching this conclusion the court agreed with schwab that its first california year served as both its first income and first taxable_year since it was a short_year id pincite the tax_court applied the all_events_test to determine the proper time for the accrual of schwab’s franchise_taxes for its short initial year and second year id the court reasoned that schwab’s franchise tax_liability for income earned in its short first year would have become fixed on the last day of the tl-n-3407-00 first year since the tax would be payable for the privilege of exercising the corporate franchise for this short_period id the court similarly concluded that schwab’s second california year served as both the second income year and second taxable_year since the franchise tax_liability would be based on income earned during that year and would not have depended on an event subsequent to the end of that year id pincite the court noted that the income from the short first year was not used to compute the franchise tax for the second taxable_year id since schwab’s franchise tax for its second taxable_year would be based solely on its second year income and would be payable for the privilege of exercising the corporate franchise during the second year the court reasoned that the accrual of this amount would not have depended upon occurrence of an event subsequent to end of the second year and accordingly all events necessary to fix the taxpayer’s liability for the franchise tax would have occurred at the close of its second california year id the second california year would also have served as the third income year id analyzing in dicta the accrual of taxes for date through date schwab’s third california year the court noted that its franchise tax_liability would have accrued on date the first day of the third california year id pincite fn the court rejected respondent’s argument that sec_461 applied to prevent schwab from deducting california franchise_taxes based on income earned in until as respondent failed to account for the pre-1961 statute governing commencing corporations with a short initial year id pincite since the court determined that schwab’s franchise tax_liability based on income earned in its second california year accrued at the end of under the pre-1961 and current statutes the court concluded that sec_461 did not apply and schwab could therefore deduct the dollar_figure on its federal return id the court also rejected respondent’s change_of accounting argument it explained that schwab did not change its accounting_method but misconstrued revrul_79_410 to include commencing corporations with a short first year id pincite the court explicitly distinguished the revenue_ruling from the present facts noting that the ruling was limited to commencing corporations for which the first year was not a short_year id pincite n the court held that schwab’s decision to change its accrual date was based on the fact that the first year was a short_year and such action was a correction_of_an_error rather than a change in its method_of_accounting id to determine whether the tax court’s analysis in schwab is applicable to the present case we must examine the similarities and differences between the accrual dates under the pre-1961 statutes for full year commencing corporations and short_year commencing corporations tl-n-3407-00 pre-1961 provisions for commencing corporations with short and full first years as set forth in detail below the years in which the california franchise tax accrued for corporations with an initial short_year versus an initial full year are the same commencing corporations with a short first year the franchise tax for the first california taxable_year was a minimum_tax paid upon incorporation pursuant to cal rev tax code in contrast to current law there was no separate tax_liability for the first short_year based on income earned during that year rather the taxpayer was required to prepay its second year tax based on income earned in its first year as stated in schwab the first california year constituted the first income year and the first taxable_year the franchise tax was fixed at the end of the first year since it was based on a corporation’s exercise of its franchise that year the franchise tax for the second taxable_year accrued in the second california year since it was based solely on the income earned in that year and since the corporation exercised its corporate franchise for that year as was the case with the first year the second california year served as both the second income year and the second taxable_year the third year franchise tax accrued in the third california year following the second income measurement year although based on income earned in the second california year the third year franchise tax did not accrue in the second california year since the corporation did not exercise its corporate franchise for the third california year until the beginning of that year commencing corporations with a full first year pursuant to section a a commencing corporation with a full first year was required to pay a separate tax for its first and second taxable years based on its net_income earned in the first year as with short_year commencing corporations the income from one year was used to measure the tax for two years the franchise tax for the third california taxable_year would have been based on the net_income earned in the preceding second california year applying central investment and revrul_79_410 the franchise tax_liability for the first full california taxable_year under pre-1961 law would have been accruable at the end of the first year during the first year the event which fixed the liability ie the corporation’s exercise of its corporate franchise occurred as with short_year commencing corporations the first year served as both the first income year and the first taxable_year because pincite for short_year commencing corporations it was the income from the second california year that was used to measure the second and third year franchise_taxes tl-n-3407-00 the end of the first year the franchise tax for the corporation’s first full year would have been computed on income earned during that period and would have been payable for the privilege of exercising the corporate franchise for that same period the franchise tax for the second year was also based on the income earned in the first year and thus the first california year would have served as both the first income year and the second income year the franchise tax for the second california taxable_year would have accrued on the first day of the following taxable_year since at that time the corporation would have begun to exercise its corporate franchise for the second year even though the amount of the franchise tax for the second california taxable_year was determinable at the end of the first year since it was based on the first year’s income the franchise tax was based on the privilege of exercising the corporate franchise in the second year and the corporation did not begin to exercise this privilege until the start of the second california year similarly the franchise tax_liability for a corporation’s third california taxable_year would have accrued on the first day of the taxable_year following the second california year even though the franchise tax for the third year was determinable at the end of the second california year since that year also served as the third income year thus under pre-1961 law the franchise tax for the first california taxable_year accrued at the end of the first california year the franchise tax for the second california taxable_year accrued in the second california year and the franchise tax for the third california taxable_year accrued in the third california year for commencing corporations regardless of the length of their initial year current law for commencing corporations under current law the accrual dates are the same for all commencing corporations regardless of the length of their first year since all corporations are governed by cal rev tax code as discussed above for a corporation’s first year under current law the first and second year franchise_taxes would accrue at the end of the first year the first year minimum_tax accrues in the first year since it is paid in that year revrul_79_410 the second year franchise tax based on the net_income earned in the first year also accrues at the end of the first year since the event fixing the liability is the earning of net_income in first year and the tax is paid in the first year the third year franchise tax based on income earned in the second year accrues in the second year since the second year income on which the tax is based is earned in that year and the tax is paid in that year thus under current law the franchise tax is based on income earned in each of the next preceding years with the exception of the franchise tax for the first california taxable_year which is a minimum_tax application of sec_461 tl-n-3407-00 commencing corporations with a short first year comparing the accrual dates under the pre-1961 law and current law for commencing corporations with a short initial year the franchise tax for the first california taxable_year accrues at the end of the first year under the pre-1961 statute and the current statute under the pre-1961 statute the first year franchise a minimum_tax paid upon incorporation was fixed at the end of the first year since it was based on a corporation’s exercise of its franchise that year under current law the first year franchise tax also a minimum_tax accrues at the end of the first year since it is paid in that year accordingly sec_461 is not applicable the franchise tax for a corporation’s second california taxable_year accrues at different times under the pre-1961 and current law under pre-1961 law the franchise tax for the second taxable_year accrued in the second california year since it was based solely on the income earned in that year and since the corporation exercised its corporate franchise for that year under current law the franchise tax for the second california taxable_year accrues in the first year since it is based on the estimated net_income earned in the first year and is paid in the first year the reason for the different accrual dates for the second year tax relates to the different years on which the tax calculation is based and the amendment to the california statute as interpreted by the tax_court which changed the time at which the liability for the franchise tax became fixed therefore under the pre-1961 statute the franchise tax for the second california taxable_year accrued in the second year and not at the end of the first year since the current law accelerates the accrual date of a corporation’s franchise tax for its second taxable_year sec_461 applies to defer the accrual of the second year franchise tax to the year following the first income year similarly the franchise tax for a corporation’s third california taxable_year accrues at different times under the pre-1961 and current law under the pre-1961 statute the third year franchise tax accrued in the third year following the second income measurement year although based on income earned in the second california year the third year franchise tax did not accrue in the second california year since the corporation did not exercise its corporate franchise for the third california year until the beginning of that year under current law in contrast the franchise tax for the third california taxable_year accrues at the end of the second year since the tax is based on the net_income earned in the second year and is paid in the second year although the franchise_taxes for the second and third california taxable years under pre-1961 law were based on income earned in the second year they accrued in different years sec_461 thus applies to defer the accrual of the third year franchise tax to the taxable_year following the third income year commencing corporations with a full first year tl-n-3407-00 comparing the accrual dates for franchise_taxes under the pre-1961 law and current law for commencing corporations with a first full year it appears that the franchise tax for the first california taxable_year accrues at the end of the first year under the pre-1961 statute and the current statute accordingly sec_461 is not applicable the franchise tax for the second california taxable_year accrues at different times under each statute under pre-1961 law the franchise tax for the second taxable_year accrued in the second california year under current law the second year tax accrues in the first california year since the current law accelerates the accrual date for the second year franchise tax sec_461 applies to defer the accrual of the tax for the second taxable_year to the first day of the taxable_year following the second income year ie the second california year the franchise tax for the third taxable_year also accrues at different times under each statute under pre-1961 law the third year franchise tax accrued in the third california year whereas under current law the third year tax accrues in the second california year sec_461 defers the accrual of the franchise tax for the third taxable_year to the first day of the taxable_year following the third income year ie the third california year in the present case the minimum_tax for a corporation’s year of commencement required by cal rev tax code a and constituted taxpayer’s first year franchise tax_liability which it presumably paid upon incorporation the minimum_tax may be deducted in year the year of incorporation since the tax accrues when it is due under the pre-1961 statute the franchise tax_liability for the taxpayer’s first taxable_year would also have been accruable in year since the taxpayer’s first income year and first taxable_year would have been the same and the taxpayer would have exercised its corporate franchise for its first california year during year since the time at which the liability for the franchise tax for the first taxable_year accrues is the same under pre-1961 and current law sec_461 does not apply as previously noted taxpayer declared a franchise tax_liability of amount a on its first california return based on income earned in its first california year running from date c through date i taxpayer deducted this amount on its year federal return the amount a constitutes the franchise tax_liability for its second california taxable_year under current law this amount accrues under current law on date i the end of taxpayer’s first california year since it is based on the net_income earned in year and the tax is paid in that year under the pre-1961 statute the second year franchise tax_liability also based on the net_income from taxpayer’s first california year would have accrued in the following year on date ii although the taxpayer’s franchise tax_liability for its second taxable_year under pre-1961 law would have been based on the income earned in its first california year year the tl-n-3407-00 corporation would not have exercised its corporate franchise until year since the date for accruing franchise_taxes for a corporation’s second taxable_year is different under the pre-1961 and current law we must determine whether sec_461 applies under current law the second year franchise tax based on the first year’s net_income accrues on date i whereas under pre-1961 law the tax would have accrued the first day of the following taxable_year namely on date ii because the change in law accelerated the accrual date taxpayer’s deduction of the amount a of franchise_taxes must be deferred to date ii pursuant to sec_461 therefore taxpayer may not deduct the amount a of franchise_taxes on its year return but must deduct this amount in year the following taxable_year taxpayer reported a franchise tax_liability of amount b on its second california return based on income earned in its second california year running from date ii through date iii taxpayer deducted this amount on its year federal return the amount b amount constitutes taxpayer’s franchise tax_liability for its third taxable_year under the current statute and this amount would accrue on date iii since the tax is based on the net_income earned in year and the tax is payable in year under the pre-1961 statute the franchise tax for the third taxable_year would not be accruable until the first day of the following taxable_year date iv since it is not until then that the taxpayer would have begun to exercise its corporate franchise for its third california year since the current law accelerates the date for the accrual of its third year franchise tax_liability sec_461 applies to defer the accrual of the amount b franchise tax_liability to date iv accordingly taxpayer cannot deduct the franchise tax_liability of amount b in year but must deduct it in year the subsequent taxable_year case development hazards and other considerations we recommend that you take the position that taxpayer may deduct amount a in california franchise_taxes for its second taxable_year on date ii and amount b in franchise_taxes for its third taxable_year on date iv the tax_court cases of epoch hitachi as well as revrul_79_410 firmly support this position although the franchise tax accrues in the same years under pre-1961 law for short_year commencing corporations and full year commencing corporations and sec_461 applies to defer the accrual of the franchise tax_liabilities for their second and third california taxable years for the reasons explained above schwab reached a contrary conclusion schwab held that sec_461 did not apply since the accrual dates under the pre-1961 and current law for franchise_taxes based on income earned in schwab’s second california year are the same we do not believe that the tax_court properly compared current and prior_law in deciding whether current law accelerated the accrual date for the franchise tax_liability based on the income schwab earned in its second california year pursuant to sec_461 tl-n-3407-00 in concluding that schwab could deduct dollar_figure in franchise_taxes based on its second year income at the end of the second year the court seems to have compared the franchise tax_liability for a corporation’s third california taxable_year under the current law to the franchise tax_liability for a corporation’s second california taxable_year under the pre-1961 law although the court correctly characterized the dollar_figure amount as being based on the income schwab earned in its second california year this franchise tax was payable under current law for schwab’s third california taxable_year namely and not its second taxable_year the dollar_figure in franchise_taxes was properly accruable at the end of under current law since it was based on the net_income earned in that year and the tax was paid in that year the franchise tax for the third taxable_year could not have been deducted under pre-1961 law until the following year since schwab would not have exercised its corporate franchise for the third year until the beginning of that year even though the third year tax was determinable in the second year since it was based on the income earned in the second year because the accrual date for the franchise tax for a corporation’s third taxable_year was accelerated as a result of the amendment to california law sec_461 would apply to defer the accrual of the dollar_figure amount from to the following year therefore in analyzing whether sec_461 applied the accrual date for the dollar_figure in franchise_taxes should have been compared to the accrual date of the franchise tax for a corporation’s third california taxable_year under pre- law since this amount represented the franchise tax payable for schwab’s third california taxable_year schwab can be distinguished from the present facts since it interprets the pre-1961 statute for corporations with short initial years and is thus not controlling authority for purposes of arguing that sec_461 applies to defer the accrual of the franchise_taxes for the second and third california taxable years to the following years for the present taxpayer with an initial full year the schwab court specifically noted that its analysis was limited to commencing corporations with a short initial year schwab t c pincite n please call if you have any questions the tax_court acknowledged that the franchise tax paid for the third taxable_year would accrue under the pre-1961 law in but related the dollar_figure amount throughout its opinion to the franchise tax_liability for schwab’s second taxable_year schwab t c pincite fn tl-n-3407-00 sincerely heather c maloy associate chief_counsel income_tax accounting by senior technician reviewer income_tax accounting branch gerald m horan
